[Cite as Disciplinary Counsel v. Gaul, 127 Ohio St. 3d 16, 2010-Ohio-4831.]




                            DISCIPLINARY COUNSEL v. GAUL.
  [Cite as Disciplinary Counsel v. Gaul, 127 Ohio St. 3d 16, 2010-Ohio-4831.]
Attorneys at law — Violations of former Code of Judicial Conduct and Rules of
        Professional Conduct — Six-month suspension stayed upon condition.
    (No. 2010-0062 ⎯ Submitted April 20, 2010 ⎯ Decided October 7, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 09-006.
                                   __________________
        Per Curiam.
        {¶ 1} Respondent,          Daniel     Gaul     of    Cleveland,      Ohio,     Attorney
Registration No. 0009721, was admitted to the practice of law in Ohio in 1981.
He has served as a judge on the Court of Common Pleas of Cuyahoga County
since 1991.
        {¶ 2} Relator, Disciplinary Counsel, charged respondent with violating
Canons 2, 3(B)(5), and 3(B)(9) of the former Code of Judicial Conduct1 and
Prof.Cond.R. 8.4(d).
        {¶ 3} A panel of the Board of Commissioners on Grievances and
Discipline heard the case, issued findings of fact, and concluded that respondent
violated the canons and rule as charged. The panel recommended a sanction of a
public reprimand. The board adopted the panel’s findings of fact and conclusions
of law but amended the recommended sanction to a one-year suspension from the
practice of law, with the entire year stayed. We accept the board’s findings and




1. A revised version of the Code of Judicial Conduct became effective on March 1, 2009. The
relevant conduct in this matter occurred prior to that date; all references to the Code are to the
version in effect before the 2009 revision.
                              SUPREME COURT OF OHIO




conclusions, but we amend the sanction to a six-month suspension from the
practice of law, with all six months stayed.
                                       Facts
       {¶ 4} The charges in the complaint arise from respondent’s conduct in a
single criminal trial. The defendant in the case was accused of burglary and of
assaulting an 83-year-old woman and her caregiver. In the first two days of the
defendant’s trial, preliminary matters such as witness availability and plea
bargains were discussed, and the prosecution commenced and concluded its
portion of voir dire. On the third day of trial, November 29, 2007, respondent
was informed that the detective who was to transport the victims to court that
morning had been unable to locate them when he went to pick them up.
       {¶ 5} The news that the victims had not been found made respondent
suspicious; he had previously begun to suspect that the defendant in the case
might be trying to prevent the elderly woman from testifying. He stated that he
had learned that the caregiver had admitted after the assault and burglary that she
had a personal relationship with the defendant and that she had been smoking
crack with him on the day that the crimes were committed. This fact, and the fact
that the women were not at the house at the confirmed pickup time, caused
respondent to worry for the elderly woman’s safety.
       {¶ 6} Respondent’s concern was also based on a review of the dockets
from the defendant’s past criminal cases. He noted that a previous complaint
against the defendant had been dismissed when the witnesses did not appear to
testify and that bench warrants had to be issued for the witnesses in another case,
although he could not be sure that the defendant had prevented the witnesses from
testifying in those past cases.
       {¶ 7} Respondent placed his concerns for the witness on the record:
       {¶ 8} “This is not an 83 year old woman who can just go somewhere on
her own. And given the fact that the alleged victim in this case [the caregiver] is a




                                         2
                                 January Term, 2010




drug abuser and has had a relationship with this defendant, I am very suspicion
[sic].
         {¶ 9} “I mean, this isn’t a case that has to be researched. It’s just a case
of common sense and Psychology 101, and I am concerned [the caregiver] may be
trying to manipulate this trial and prevent this 83 year old woman from being
here, and I will not permit that to happen under any circumstances whatsoever.”
         {¶ 10} Respondent explained that he was making a record so that the
relationships between the defendant and the witnesses would be understood if the
case was appealed. He promised to allow the defense to make an objection when
he was finished and then stated that he would grant a mistrial and arrest the
caregiver if the witnesses did not appear the next day.
         {¶ 11} Respondent continued: “If there is anybody involved in this case
who was involved in what is obstruction of justice, I will see to it that case will be
indicted. And if that case comes to me, I will see to it that person gets maximum
consecutive time. I let no one manipulate the system of justice. I will not permit
that to occur in this case.”
         {¶ 12} The state asked for a one-day continuance to locate the witnesses.
The court granted the motion and ordered that the trial reconvene the next
morning. Respondent also issued a bench warrant for the caregiver.
         {¶ 13} The next morning, November 30, 2007, at the time the trial was to
resume, respondent met with the attorneys in chambers.              Respondent was
informed that the detective had again been unable to find the women and that the
state wanted to dismiss the case without prejudice. The defense counsel testified
at the disciplinary hearing that respondent was irate that the prosecution wanted to
dismiss the case; respondent indicated that he wanted to find a way out of the
situation, and then respondent addressed the prosecutor, saying, “[W]e are all on
the same team.” The defense counsel testified that although he was present in the
room, he did not take part in that conversation, that the comment was directed to



                                          3
                                SUPREME COURT OF OHIO




the prosecutors, and that he could not imagine a situation in which he would be on
the same side as a judge during a proceeding. Respondent then informed the
parties that he was intending to recuse himself when he took the bench.
       {¶ 14} In order to locate the 83-year old witness, respondent told his
bailiff that he was issuing an Amber Alert, which is an emergency-alert program
designed to locate abducted children by coordinating efforts between law
enforcement and the media. Respondent asked the bailiff to inform the media of
the Amber Alert, and members of the local media came to respondent’s
courtroom. Respondent intended to saturate the local area with information to
gain the help of the public in locating the witnesses.
       {¶ 15} However, before going on the record, respondent was notified that
the elderly woman had been located. The detective who had been looking for the
witnesses had contacted the dialysis center where he knew the older woman was
scheduled to be on Fridays after he had heard that respondent thought that she had
been kidnapped. The dialysis center informed the detective that the woman had
been at the dialysis center that morning but had since left.
       {¶ 16} With the media who responded to the Amber Alert present,
respondent went on the record: “I’ve called my friends in the media, and I’ve
asked them to be here because I thought we were going to need their help, and I
still do think we need their help to find witnesses in this case.”
       {¶ 17} Respondent continued: “I want to make a record, because it’s very
important in this case. * * *
       {¶ 18} “The victim in this case — one of the victims in this case is * * *
[name of the elderly victim]. I don’t know her. I haven’t met her. I don’t know
where she lives, but I do know that she’s 83 years old and allegedly had her hip
broken by this defendant.
       {¶ 19} “THE DEFENDANT: She didn’t have her hip broken by me.




                                          4
                                 January Term, 2010




       {¶ 20} “THE COURT: I’m going to tell you something right now. I’m
not here to hear from you, and if you make one more comment to me, I’m going
to have you bound and gagged.”
       {¶ 21} Respondent outlined the basic facts of the case and explained that
the caregiver said that she had been smoking crack and drinking with the
defendant when a fight broke out over money and the defendant assaulted the two
women. Respondent declared, “This defendant is presumed innocent,” and he
described the progress of the trial to that point, including the failure of the women
to appear. Respondent explained that he had continued the trial the day before
without impaneling a jury so that jeopardy would not attach.
       {¶ 22} Respondent continued, “[A]s of 9:30 this morning as we prepared
to try this case, we did not have witnesses, and we have some very tough
decisions to make. Because if this case was dismissed after we impanel the jury,
we cannot retry the defendant.
       {¶ 23} “But perhaps more importantly, if this case was dismissed, [the
defendant] has to be returned to our community and I am not prepared to do that
at this time, because we have issues as to the care and protection of the 83 year
old woman. And as of 9:30 this morning, we have no idea where she is.
       {¶ 24} “Now we have learned within the last 45 minutes that [the elderly
victim] is today in dialysis, but we still cannot find [the caregiver].         [The
caregiver] is a most crucial witness in this case.
       {¶ 25} “And I have to step out of my role now as being a fair and
impartial Judge and indicate that I have become an advocate in this case, an
advocate for justice. Because justice may be blind, but just has a heart, and it has
a soul, and it has common sense.
       {¶ 26} “And I would bet my life on the fact that you, sir, have been
involved in obstruction of justice –
       {¶ 27} “[DEFENSE ATTORNEY]: Objection, your Honor.



                                          5
                             SUPREME COURT OF OHIO




        {¶ 28} “THE COURT: — through [the caregiver].
        {¶ 29} “[DEFENSE ATTORNEY]: Objection, your Honor.
        {¶ 30} “THE COURT: Okay. And I also would bet my life, if I had to
right now, that you have been involved in a technical kidnapping through [the
caregiver].
        {¶ 31} “[DEFENSE ATTORNEY]: Objection, your Honor.
        {¶ 32} “THE COURT: That’s what I would bet.
        {¶ 33} “[DEFENSE ATTORNEY]: Objection, your Honor.
        {¶ 34} “THE COURT: You may object. You may object. That is this
Court’s finding, okay. It’s not binding. And I’m going to recuse myself from this
case, because obviously I cannot be fair and impartial anymore, okay.
        {¶ 35} “But I felt it important to step out of my role as a Judge and to
become an advocate to protect the well-being of an 83 year old woman who has
no one else in this world.
        {¶ 36} “And if nothing else, even if he’s not convicted, we’ll know this.
We’ll know where [the elderly victim] is, and she will be in safekeeping, because
she’s no longer going to be provided care by [the caregiver], your friend who was
smoking crack with you. She’s not going to be in that household. Because [the
caregiver] is going to be in the county jail and she’s going to sit in the county jail
until this case is tried.
        {¶ 37} “What’s more important than me stepping off this case is that
justice is done. There are 33 other wonderful Judges in this building that are
willing to try you, and when you go to trial, I won’t be surprised if you face
obstructions of kidnapping [sic].”
        {¶ 38} Respondent recognized the prosecutor, who stated that while he
did not feel that the respondent had to recuse himself, he would understand if
respondent did declare a mistrial. Respondent then asked if the state would like to




                                          6
                                January Term, 2010




move to continue the case until the caretaker had been incarcerated; the state
indicated that it would.
       {¶ 39} The defense attorney objected to the continuance because earlier
that morning, the prosecution had been willing to dismiss the case. The defense
attorney argued that the prosecution had other witnesses and that the defendant’s
constitutional right to a speedy trial would be violated if the trial did not move
forward.
       {¶ 40} Respondent then responded by saying: “All right. Thanks * * *, I
appreciate that.
       {¶ 41} “You know, what is paramount, even more important than a
speedy trial, even more important than the effective administration of justice,
what’s even more important is the integrity of the system. And there are so many
unusual circumstances that have occurred during this case, including the role I
had to take on to address this issue.”
       {¶ 42} Respondent explained that he was going to recuse himself and that
the defendant would stay in jail.        Then respondent challenged “the law
enforcement of the community and of the City of Cleveland, and in Cuyahoga
County and in the State of Ohio to find [the caregiver] and have her incarcerated”
to determine “whether this defendant was involved in the disappearance of this 83
year old woman yesterday.” Respondent added, “And I suspect when all said is
done, that’s exactly what they are going to find out, because I have [the
defendant’s] rap sheet right here.”
       {¶ 43} The defense attorney then moved to dismiss the case with
prejudice. Respondent denied the motion and declared a mistrial with respect to
the jury members who had been selected. He repeated his intention to recuse
himself.
       {¶ 44} Respondent returned to his chambers with members of the media
and, in response to a question, stated: “[S]ometimes you get checked into the



                                         7
                             SUPREME COURT OF OHIO




boards and sometimes you gotta check somebody else into the boards, but I’m not
going to sit idly by and dismiss this case. If I dismiss this case, [the defendant]
wins and he could be out on the streets of our community tonight. He could be at
this elderly woman’s house again, smoking crack again. And that’s not going to
happen on my watch.”
       {¶ 45} Eventually, the defendant pleaded guilty to one count of felonious
assault before a different judge and received a sentence of two years in prison.
           Violations of the Code of Judicial Conduct and Rules of
                              Professional Conduct
       {¶ 46} The board found that the actions taken by respondent in this case
violated former Canons 2, 3(B)(5), and 3(B)(9) of the Code of Judicial Conduct
and Prof.Cond.R. 8.4(d). Respondent filed objections to the board’s final report.
Two of the objections are general evidentiary issues and will be addressed before
discussion of each violation and the related objection.
       {¶ 47} Prior to the disciplinary hearing, the panel issued a pretrial order
refusing to allow several witnesses to testify as experts on behalf of respondent.
Respondent proposed to have the witnesses interpret the Code of Judicial Conduct
and give their opinion whether respondent had violated the code in this case. At
the hearing, the panel again refused to allow these witnesses to testify as experts,
and respondent proffered the testimony.
       {¶ 48} Respondent objected to the panel’s decision not to admit the
testimony from these witnesses on the ground that the decision denied him a fair
hearing. Respondent argued that numerous courts in the United States have
admitted expert testimony in disciplinary hearings against judges and lawyers.
       {¶ 49} We review a decision on the admission of expert testimony under
an abuse-of-discretion standard. See Scott v. Yates (1994), 71 Ohio St. 3d 219,
221, 643 N.E.2d 105.      Citing Evid.R. 702, the panel found that the expert
testimony would not have provided information that was beyond the panel’s




                                          8
                                January Term, 2010




understanding and knowledge of the Code of Judicial Conduct. In Disciplinary
Counsel v. Karto (2002), 94 Ohio St. 3d 109, 113, 760 N.E.2d 412, we held that
expert testimony was properly excluded because the panel was qualified to
determine whether a judge had abused his contempt power. In this case, it was
not an abuse of discretion to exclude the expert testimony, because the panel was
capable of interpreting and applying the Code of Judicial Conduct without an
expert’s opinion.
       {¶ 50} In the pretrial order, the panel also refused to admit transcripts of
jailhouse telephone conversations between the defendant and the caregiver. The
transcripts were proffered into evidence at the disciplinary hearing. The panel
refused to admit the transcripts on the ground that they were irrelevant to the
charges against respondent.
       {¶ 51} Respondent objects to the exclusion of these recordings.           He
argues that the exclusion of the transcripts deprived him of a fair hearing because
it did not allow him to introduce all relevant evidence of the context in which he
made his decisions. This objection has no merit, because respondent was not
even aware that the jailhouse recordings existed at the time of the trial. The panel
did not abuse its discretion by excluding this irrelevant evidence.
              Violations of Canon 2 of the Code of Judicial Conduct
       {¶ 52} Former Canon 2 of the Code of Judicial Conduct states, “A judge
shall respect and comply with the law and shall act at all times in a manner that
promotes public confidence in the integrity and impartiality of the judiciary.” 103
Ohio St. 3d XCVII.      The commentary to this section indicates that “[a]ctual
improprieties under this standard include violations of law, court rules or other
specific provisions of this Code.”
       {¶ 53} The board found that respondent violated Canon 2 of the Code of
Judicial Conduct by making factual findings that the defendant had obstructed
justice or committed a kidnapping when those findings were not based on



                                         9
                             SUPREME COURT OF OHIO




evidence before respondent. He announced on the record that he would “bet his
life” that the defendant had committed one of these crimes. The board concluded
that respondent’s comments about the case and the defendant, both on and off the
record, did not promote confidence in his integrity and impartiality. The board
found that respondent also violated Canon 2 by misusing the Amber Alert system
and the media’s responsiveness to it.
          {¶ 54} Respondent objects to the finding that he violated Canon 2. He
argues that he had a legally sufficient basis for drawing the conclusion that the
defendant had kept the victims from appearing and that the elderly victim was in
danger. Therefore, he was justified in not holding a hearing before declaring a
mistrial sua sponte, issuing a bench warrant to enforce a subpoena, and recusing
himself from the case.
          {¶ 55} Although respondent may have appropriately recused himself due
to his suspicions about the defendant, his recusal did not excuse the highly
prejudicial and unnecessary comments he directed toward the defendant both
before and after the recusal decision. Respondent did not have any evidence
before him or hold a hearing before announcing his judicial findings on the
record.     Respondent found that the defendant had caused the mistrial by
preventing the witnesses from appearing merely on suspicion.          As he later
testified, he didn’t know “if it would have been possible to prove [any
misconduct] by clear and convincing evidence or beyond a reasonable doubt.” A
finding of fact must be based on evidence; to find that contemptuous conduct has
occurred outside the presence of the court, the court must hold a hearing and
analyze record evidence.       See, e.g., State v. Local Union 5760, United
Steelworkers of Am. (1961), 172 Ohio St.75, 79, 15 O.O.2d 133, 173 N.E.2d 331
(before making a finding of indirect contempt, hearing and notice are required).
          {¶ 56} In Disciplinary Counsel v. Medley, 104 Ohio St. 3d 251, 2004-
Ohio-6402, 819 N.E.2d 273, we sanctioned a judge for deciding the merits of




                                        10
                                January Term, 2010




legal issues without first hearing from both parties. In this case, respondent
considered no evidence. Although respondent wanted to make a stand against
what he perceived as witness intimidation, he could not “blatantly disregard
procedural rules simply to accomplish what he * * * unilaterally consider[ed] to
be a speedier or more efficient administration of justice.” Id. at ¶ 42.
        {¶ 57} Respondent also objects on the ground that he could not have
violated Canon 2 for improperly issuing an Amber Alert because the Amber Alert
was never officially issued. Although respondent is correct that an Amber Alert
was never officially issued because he did not have the authority to do so, he did
have his bailiff contact the media to tell them he was issuing such an alert.
Respondent admits that he had thought that issuing an Amber Alert might not
have been appropriate in this case, but he testified that it “[d]idn’t make any
difference.” His misuse of the name of the service, in his judicial role, to attract
media attention eroded public confidence in the integrity and impartiality of the
judiciary and thus violated Canon 2. In Disciplinary Counsel v. Hoague (2000),
88 Ohio St. 3d 321, 323, 725 N.E.2d 1108, we found a violation of Canon 2 when
a judge sent improper and intimidating letters on court letterhead to force
individuals to appear before him on matters not before the court to achieve “his
personal goal of reprimanding persons he believed were guilty of reckless
driving.” Here, respondent used the Amber Alert system in a similar improper
fashion by having his bailiff contact the media to achieve his goal of gaining
media attention, despite knowing that he probably did not have the authority to
issue that alert.
            Violations of Canon 3(B)(5) of the Code of Judicial Conduct
        {¶ 58} Canon 3(B)(5) of the former Code of Judicial Conduct states, “A
judge shall perform judicial duties without bias or prejudice. A judge shall not, in
the performance of judicial duties, by words or conduct manifest bias or prejudice
* * * .” 78 Ohio St. 3d CLXXIII. We have defined bias or prejudice in the



                                          11
                             SUPREME COURT OF OHIO




judicial context as behavior that “ ‘implies a hostile feeling or spirit of ill will or
undue friendship or favoritism towards one of the litigants or his attorney, with
the formation of a fixed anticipatory judgment on the part of the judge, as
contradistinguished from an open state of mind which will be governed by the law
and the facts.’ ” Cleveland Bar Assn. v. Cleary (2001), 93 Ohio St. 3d 191, 201,
754 N.E.2d 235, quoting State ex rel. Pratt v. Weygandt (1956), 164 Ohio St. 463,
58 Ohio Op. 315, 132 N.E.2d 191, paragraph four of the syllabus.
       {¶ 59} The board found that respondent’s conduct violated Canon 3(B)(5)
because he exhibited clear prejudice against the defendant during the proceedings.
He manifested that bias in his speech, accusing the defendant of unproven acts
such as obstruction of justice, kidnapping, and smoking crack. He also threatened
to have the defendant bound and gagged, proclaimed that he was on the “same
team” with the prosecution in the matter, and explained his behavior by saying
that “sometimes you got to check somebody else into the boards.”
       {¶ 60} The board also found that respondent manifested his bias in his
conduct, denying the defendant’s motion to dismiss with prejudice after he had
announced to the media-filled courtroom that he was no longer able to act as a fair
and impartial judge, that he was acting as an advocate, and that he was recusing
himself.
       {¶ 61} Respondent’s bias was apparent when he told the media that he
would not dismiss the case because the defendant then “wins.” His bias was
further confirmed at the disciplinary hearing when he testified that he viewed his
actions as confronting the defendant’s “evil.”
       {¶ 62} Respondent argues that his words and conduct merely supported
his decision to declare a mistrial and to recuse himself; thus, they did not manifest
bias, because every judicial decision is naturally in favor of one party and against
another. This argument passes over the fact that respondent’s words and conduct
manifested a hostile feeling and a spirit of ill will and that he continued to rule on




                                          12
                                 January Term, 2010




defense counsel’s motion to dismiss the case even after he had admittedly stepped
out of his role as a fair and impartial judge.
       {¶ 63} Respondent next argues that the impermissible bias or prejudice in
Canon 3(B)(5) is limited to the extrajudicial sources listed in the Canon, such as
race, gender, and religion. Canon 3(B)(5) states that impermissible judicial bias
includes but is not limited to these listed sources of bias. We have rejected the
argument that bias must be rooted in a listed extrajudicial source to constitute a
violation of Canon 3(B)(5). See Cleary, 93 Ohio St. 3d at 202, 754 N.E.2d 235.
Regardless of the source of the bias, respondent impermissibly acted in a way that
implied a “hostile feeling or spirit of ill-will” toward the defendant, instead of
approaching the matter with an “open state of mind which will be governed by the
law and the facts.” See id. at 201.
           Violations of Canon 3(B)(9) of the Code of Judicial Conduct
       {¶ 64} Former Canon 3(B)(9) states, “While a proceeding is pending or
impending in any court, a judge shall not make any public comment that might
reasonably be expected to affect its outcome or impair its fairness * * *.” 78 Ohio
St.3d CLXXIV.       However, judges are not prohibited “from making public
statements in the course of their official duties or from explaining for public
information the procedures of the court.”
       {¶ 65} The board found that respondent violated Canon 3(B)(9) when he
made statements accusing the defendant of unproven misconduct and when he
told the defendant that he would personally see to it that anyone involved in
obstruction of justice would be indicted, convicted, and given the maximum
sentence. The board found that these statements could reasonably be expected to
impair the fairness of any future proceedings.
       {¶ 66} Respondent objects to the conclusion that he violated Canon
3(B)(9), arguing that he made many of his comments in the course of his official
duties while on the bench and that the discussion in chambers with the media was



                                          13
                             SUPREME COURT OF OHIO




merely designed to explain court procedures. However, the exception in Canon
3(B)(9) clarifies that it does not prohibit all public comments but only those
public comments that reasonably can be expected to affect the outcome or impair
the fairness of proceedings. Respondent’s statements that he was checking the
defendant “into the boards” and that he would not let the defendant out of jail to
go smoke crack again were adversarial in nature, not a description of court
procedure.     Therefore, respondent’s public comments could reasonably be
expected to impact the fairness of the defendant’s continuing case.
        {¶ 67} Respondent also objects to the conclusion that he violated Canon
3(B)(9) on the ground that no evidence was presented that a reasonable judge
would have found that the defendant’s expectation of a fair trial was violated.
The standard found in Canon 3(B)(9) is one of an objective expectation. When
analyzing Canon 2, we have found that it is unnecessary for Disciplinary Counsel
to submit public-opinion polls to show that the public’s confidence in the
judiciary was actually undermined by a judge’s behavior. See In re Complaint
Against Harper (1996), 77 Ohio St. 3d 211, 217, 673 N.E.2d 1253. Likewise,
there is no need here to submit evidence that other jurists would have found that
respondent’s actions violated a defendant’s expectation of a fair trial to prove a
violation of Canon 3(B)(9). The panel heard sufficient evidence to determine that
respondent’s actions “might reasonably be expected to affect” the outcome or
fairness of the proceedings against the defendant.
                         Violations of Prof.Cond.R. 8.4(d)
        {¶ 68} Prof.Cond.R. 8.4(d) states “[I]t is professional misconduct for a
lawyer to * * * engage in conduct that is prejudicial to the administration of
justice.”    We have interpreted the phrase “conduct that is prejudicial to the
administration of justice,” when disciplining a judge, to be “conduct that would
appear to an objective observer to be unjudicial and prejudicial to the public
esteem for the judicial office.” Cleary, 93 Ohio St. 3d at 206, 754 N.E.2d 235




                                        14
                                  January Term, 2010




(interpreting DR 1-102(A)(5),          Prof.Cond.R. 8.4(d)’s predecessor).          A
demonstrated bias on the part of a judge, and the failure to show the integrity and
independence of the judiciary, will result in violations of Prof.Cond.R. 8.4(d).
See Disciplinary Counsel v. Parker, 116 Ohio St. 3d 64, 2007-Ohio-5635, 876
N.E.2d 556, ¶ 12, 36.
           {¶ 69} The board concluded that respondent’s on-the-record treatment of
the defendant was both unjudicial and prejudicial to the esteem for the office.
Based primarily on the conduct discussed in the sections concerning respondent’s
violations of the Code of Judicial Conduct, the treatment of the defendant was
found to be unfair, to demonstrate a bias on the part of respondent, and to
undermine the integrity and independence of the judiciary.
           {¶ 70} Respondent objects to the finding that he violated Prof.Cond.R.
8.4(d) and argues that his actions furthered, instead of prejudiced, the
administration of justice. For instance, respondent argues that when he said he
would see to it that anyone who obstructed justice would be indicted and
convicted and would receive a maximum sentence, he was merely discussing his
judicial philosophy and sending a strong statement against witness intimidation.
Respondent did not simply articulate his judicial philosophy. He promised to take
actions that would have been unethical for him to take: respondent later admitted
that he could not have presided over the case had he been involved in procuring
the indictment, because he would have been a witness against the defendant.
These comments did not enhance the administration of justice; his blurring of the
judicial role and his lack of neutrality were prejudicial to the administration of
justice.
           {¶ 71} Respondent also argues that he was justified in putting his findings
that the defendant had obstructed justice or kidnapped the witnesses on the record
before recusing himself. As we noted in the discussion of the violation of Canon
3(B)(5) of the Code of Judicial Conduct, the comments made by respondent went



                                           15
                             SUPREME COURT OF OHIO




far beyond those necessary for recusal. The recusal itself was not inappropriate,
but the comments made throughout the trial made respondent appear to be biased
and prejudiced against the defendant.
       {¶ 72} Finally, respondent argues that disciplining him for taking decisive
action against obstruction of justice would be irresponsible because a judge
should be able to protect witnesses. He quotes State v. Busch (1996), 76 Ohio
St.3d 613, 615-616, 669 N.E.2d 1125, making the argument that “[t]rial courts
deserve the discretion to be able to craft a solution that works in a given case.”
Unlike the trial judge in Busch, however, respondent did not act based upon
evidence before him. Instead, respondent acted on emotion, or what he termed
“common sense and Psychology 101,” rather than on evidence and careful
deliberation. Our decision does not prevent judges from protecting witnesses, but
it does require a judge to do so while acting impartially and within the rule of law.
       {¶ 73} Therefore, we adopt the board’s conclusions and find that
respondent committed the violations as charged.
                                     Sanction
       {¶ 74} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer has violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.                In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21. Because each disciplinary
case is unique, we are not limited to the factors specified in the rule but may take
into account “all relevant factors” in determining what sanction to impose.
BCGD Proc.Reg. 10(B).




                                         16
                                January Term, 2010




       {¶ 75} The board found that the factors mitigating respondent’s conduct
included the lack of a prior disciplinary record, BCGD Proc.Reg. (10)(B)(2)(a),
an absence of a dishonest or selfish motive, (10)(B)(2)(b), his full and free
disclosure to the disciplinary board, (10)(B)(2)(d), and respondent’s good
character and reputation, (10)(B)(2)(e). Additionally, the board found that the
defendant suffered no actual prejudice, because the plea bargain he had accepted
was more favorable to him than the offer he had received while the case was in
front of respondent. The board found that the factors in aggravation included
respondent’s refusal to acknowledge any misconduct and his attempt to portray
himself as a victim of persecution by the Office of Disciplinary Counsel because
he had previously criticized that office.
       {¶ 76} The panel recommended a sanction of a public reprimand after
considering all the aggravating and mitigating factors. The board, troubled by
respondent’s inability to carry out his duty to decide a matter based on properly
admitted evidence in a fair and impartial manner and his refusal to acknowledge
his misconduct, recommended that he be suspended from the practice of law for
one year with the entire year stayed.
       {¶ 77} We do not adopt either of the proposed sanctions and instead
impose a six-month suspension, with all six months stayed. Like the judge who
received a six-month stayed suspension for a single violation of former Canon 2
of the Code of Judicial Conduct in Disciplinary Counsel v. Hoague, 88 Ohio St. 3d
321, 725 N.E.2d 1108, respondent’s misconduct was isolated. Respondent may
have felt strongly about the defendant’s supposed violations of law.       As in
Hoague, however, a judge is not excused from complying with the judicial
canons.   In Disciplinary Counsel v. Ferreri (1999), 85 Ohio St. 3d 649, 710
N.E.2d 1107, we imposed an 18-month suspension, with 12 months stayed, but
the stricter sanction imposed in Ferreri need not be imposed here. The judge in
Ferreri clearly intended to influence public opinion. In comparison, the board in



                                            17
                                SUPREME COURT OF OHIO




this matter found that respondent truly believed that he was protecting the
integrity of the criminal justice system.
       {¶ 78} Respondent objected to the board’s recommended sanction as well
as the weight and consideration the board gave to mitigating factors. He claims
that the board did not give proper consideration to his belief that Article I, Section
10a of the Ohio Constitution, which provides that victims of criminal offenses
shall be accorded fairness, dignity, and respect, required him to consider the
safety of the witnesses. He argues that the language in the Preamble to the Code
of Judicial Conduct makes this a case in which discipline is not appropriate, or in
which a public reprimand is the strictest sanction warranted, because he acted
with good faith and preserved the integrity of the judicial proceedings. The
Preamble states, “It is not intended, however, that every transgression will result
in disciplinary action” and that factors such “as the seriousness of the
transgression, whether there is a pattern of improper activity and the effect of the
improper activity on others or on the judicial system” and the protection of the
public should determine whether discipline is appropriate.
       {¶ 79} We have already concluded that respondent’s actions did not
further the integrity of the judicial proceedings. Although judges should protect
witnesses, they must do so within the law and the ethical rules. Respondent’s
argument that he had a good motive for his actions in wanting to protect the
witnesses from harm has been rejected in past cases. “[S]trong feelings do not
excuse a judge from complying with the judicial canons and the Disciplinary
Rules.” Ferreri, 85 Ohio St. 3d at 654, 710 N.E.2d 1107. Therefore, despite his
strong feelings and the motivation respondent claims for his actions, this case is
one that warrants discipline.
                                     Conclusion
       {¶ 80} Respondent is therefore suspended from the practice of law in
Ohio for six months; however, the suspension is stayed on the condition that he




                                            18
                                January Term, 2010




commit no further misconduct during the stayed suspension period. If respondent
violates this condition, the stay will be lifted, and respondent will serve the six-
month suspension. Costs are taxed to respondent.
                                                             Judgment accordingly.
       PFEIFER, LUNDBERG STRATTON, O’DONNELL, and CUPP, JJ., concur.
       O’CONNOR and LANZINGER, JJ., dissent and would suspend respondent
from the practice of law in Ohio for one year, all stayed.
       BROWN, C.J., not participating.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Joseph M. Caligiuri,
Senior Assistant Disciplinary Counsel, for relator.
       Richard C. Alkire Co., L.P.A., Richard C. Alkire, and Dean Nieding, for
respondent.
                            ______________________




                                         19